IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


ABRAHAM WOIDISLAWSKY AND RITA                              : No. 508 EAL 2020
WOIDISLAWSKY, H/W,                                         :
                                                           :
                           Petitioners                     : Petition for Allowance of Appeal
                                                           : from the Order of the Superior Court
                                                           :
                  v.                                       :
                                                           :
                                                           :
JOSEPH R. VIOLA, ESQUIRE,                                  :
ADMINISTRATOR OF THE ESTATE OF                             :
LOUIS MENAPACE, IV, DECEASED,                              :
                                                           :
                           Respondent                      :
                                                           :
---------------------------------------------------------- :
ABRAHAM WOIDISLAWSKY AND RITA                              :
WOIDISLAWSKY, H/W                                          :
                                                           :
                  v.                                       :
                                                           :
                                                           :
LOUIS MENAPACE, IV, LOUIS MENAPACE :
AND CAROL MENAPACE                                         :

ABRAHAM WOIDISLAWSKY AND RITA                                 : No. 509 EAL 2020
WOIDISLAWSKY, H/W                                             :
                                                              :
                                                              : Petition for Allowance of Appeal
                 v.                                           : from the Order of the Superior Court
                                                              :
                                                              :
JOSEPH R. VIOLA, ESQUIRE,                                     :
ADMINISTRATOR OF THE ESTATE OF                                :
LOUIS MENAPACE, IV, DECEASED ---------                        :
-----------------------------------------------------------   :
-------------------------------- ABRAHAM                      :
WOIDISLAWSKY AND RITA                                         :
WOIDISLAWSKY, H/W,                                            :
                                                              :
                          Petitioners                         :
                                                              :
                                           :
                                           :
                                           :
             v.                            :
                                           :
                                           :
LOUIS MENAPACE, IV, LOUIS                  :
MENAPACE, AND CAROL MENAPACE,              :
                                           :
                  Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.




                     [508 EAL 2020 and 509 EAL 2020] - 2